CALLAHAN, Circuit Judge.
I concur in the majority’s disposition, with the exception of Part III, to which I dissent. I cannot agree with that portion of the disposition that grants Harvest’s habeas petition. The majority found that the state courts unreasonably applied clearly established federal law in determining that Harvest’s Sixth Amendment rights were not violated by the admission of hearsay statements by Pittman, his co-defendant. Even assuming that the trial court erred in admitting Pittman’s statements, the evidence independently linking Harvest to Vigil’s murder was overwhelming. See Medina v. Hornung, 386 F.3d 872, 877 (9th Cir.2004) (“The overwhelming majority of trial errors are non-structural and do not trigger habeas relief unless the error resulted in substantial and injurious effect or influence in determining the jury’s verdict, or unless the judge is in grave doubt about the harmlessness of the error.”) Harvest confessed to stabbing Vigil at least once. Myers, one of Harvest’s co-defendants, testified that Harvest led the attack on Vigil by running up to the pickup truck so that by the time that Myers arrived, Harvest had pulled open the door and was stabbing Vigil, who was sitting in the driver’s seat.1 Officers investigating the murder found a partial palm print belonging to Harvest in the interior of the driver’s door and found a pair of shoes that Harvest admitted owning that had human blood over many areas. Furthermore, Ms. Nguyen, an eyewitness, identified Pittman in court and testified that he was behind the truck at some distance while two other attackers were by the driver’s door when she fled the scene. Harvest repeatedly stated that Myers, his other co-defendant, could not have stabbed Vigil. As the record contained considerable independent evidence linking Harvest to Vigil’s murder, any error by the trial court in admitting Pittman’s statements was harmless. See United States v. Bernard S., 795 F.2d 749, 756 (9th Cir.1986). I therefore respectfully dissent from this portion of the disposition and would deny the petition.

. Although the majority states that there was a jury instruction noting that Myers was an accomplice and that his testimony required corroboration, there was evidence in the record, including Ms. Nguyen's statement that Pittman was not near the driver's seat when the attack commenced, corroborating Myers' account that Harvest led the attack.